Citation Nr: 1414474	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for postoperative residuals of an excision of a nevus on the right temple (preauricular area).

2.  Entitlement to an initial compensable rating for postoperative residuals of an excision of a nevus on the left side of the chin.

3.  Entitlement to an initial compensable rating for postoperative residuals of an excision of a nevus on the right upper arm.

4.  Entitlement to an effective date earlier than April 12, 2004 for service connection for postoperative residuals of an excision of a nevus on the right temple (preauricular area).

5.  Entitlement to an effective date earlier than April 12, 2004 for service connection for postoperative residuals of an excision of a nevus on the left side of the chin.

6.  Entitlement to an effective date earlier than April 12, 2004 for service connection for postoperative residuals of an excision of a nevus on the right upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2005 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Board remanded this matter because the Veteran had not been provided a Statement of the Case (SOC).  An SOC was provided in August 2009 and the Veteran perfected his appeal in September 2009.  The Veteran originally requested a hearing before the Board but cancelled that request in April 2011.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's residuals of an excision of a nevus on the right temple (preauricular area) measures 1.2 cm in length by 0.2 cm in width by 0.1 cm of depression, is superficial, and is without symptoms.

2.  The preponderance of the evidence shows that the Veteran's postoperative residuals of an excision of a nevus on the left side of the chin measures 0.8 cm in length by 0.2 cm in width by 0.1 cm depression, is superficial, and is without symptoms.

3.  The preponderance of the evidence shows that the Veteran's postoperative residuals of an excision of a nevus on the right upper arm measures 3.4 cm in length by 1.5 cm in width at the widest point by 0.1 cm depression, is superficial, is well-healed, and is without symptoms.

4.  The Veteran underwent the three excisions in March and April 1967 and he separated from active duty service in May 1968.

5.  In April 2004, the Veteran filed claims for service connection for postoperative residuals of excisions of nevi on the right temple (preauricular area), on the left side of the chin, and on the right upper arm.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the Veteran's service-connected postoperative residuals of an excision of a nevus on the right temple (preauricular area) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7805 (2013).

2.  The criteria for a compensable disability rating for the Veteran's service-connected postoperative residuals of an excision of a nevus on the left side of the chin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7805 (2013).

3.  The criteria for a compensable disability rating for the Veteran's service-connected postoperative residuals of an excision of a nevus on the right upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7805 (2013).

4.  The criteria for an effective date prior to April 12, 2004, for the grant of service connection for postoperative residuals of an excision of a nevus on the right temple (preauricular area), are not met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400 (2013). 
5.  The criteria for an effective date prior to April 12, 2004, for the grant of service connection for postoperative residuals of an excision of a nevus on the left side of the chin, are not met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400 (2013). 

6.  The criteria for an effective date prior to April 12, 2004, for the grant of service connection for postoperative residuals of an excision of a nevus on the right upper arm, are not met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation and the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded a VA examination in November 2007 in order to assess his scars.  The Board finds that the examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also notes that the Veteran has not alleged that the severity of the scars has increased since the date of the examination.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Criteria and Analysis of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issues in this instance dates to the original claims for service connection.  Id.  Consequently, the Board will evaluate the Veteran's disability as a claim for a higher evaluation of the original award.

The Veteran's scar on the right temple, left side of the chin, and right shoulder were all created from the excision of nevi and are currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, which evaluates skin disorders manifested by scars.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Disfigurement is not something being claimed by the Veteran or shown in the evidence.  Therefore, it is not applicable in the current case. See 38 C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

Service medical records show excision of a nevus to the right preauricular occurred on March 3, 1967.  The left side of the chin had an excision of a nevus on April 4, 1967.  The Veteran was seen again on April 17, 1967 for excision of a right upper arm lesion with intradermal nevus containing numerous hairs.  The Veteran's discharge examination in May 1968 was clinically normal for examination of the skin.

Current locations of the scars were reported on the VA examination conducted in November 2007.  The scar on the right temple (preauricular area) measures 1.2 cm in length by 0.2 cm in width by 0.1 cm of depression.  The scar on the left side of the chin was reported to measure 0.8 cm in length by 0.2 cm in width by 0.1 cm depression.  The scar on the right lateral upper arm was reported to measure 3.4 cm in length by 1.5 cm in width at the widest point by 0.1 cm depression.

All of the scars were reported without pain, papulovesicular lesions, adherence to underlying tissue, frequent loss of skin covering, ulceration or breakdown.  Each scar was considered superficial and not deep.  There was no evidence of inflammation, edema or keloid formation, with color of the skin being normal without hyperpigmentation or hypopigmentation.  There was no evidence of gross distortion or asymmetry, no induration or inflexibility of the skin and no limitation of motion or function.

Diagnoses were rendered for the scars to the right preauricular, left side of the chin and right lateral upper arm related to status post excision of intradermal nevi.  The current scars were cited to be nondisfiguring and asymptomatic.  Additionally the three facial scars were "essentially indistinguishable from age-related skin furrowing."  It was also noted that the Veteran has not received any treatment for these three scars.

The claims file includes VA treatment records from the St. Louis VA Medical Center (VAMC) dated from 2003 to 2007.  There is no indication in those records that the Veteran ever complained about his scars or received any treatment for the three scars.  Further, the Veteran has made no allegations that he received treatment for the three scars.

DCs 7801 and 7802 do not apply because the size of the Veteran's scars are not large enough to rate under either of those codes and the scars do not limit his range of motion.  In evaluating the Veteran's scar under DC 7804, the Board concludes that the Veteran is not entitled to a compensable rating because none of the scars is reported to be unstable or painful.  There is no evidence of any loss of covering of skin over the scar.  Further, the examiner reported there was no pain upon examination.  

The Board notes that the Veteran has not reported experiencing pain from his three scars at any point since filing his original claim for service connection in April 2004.  In fact the Veteran's contention, as presented in his VA Form 646 dated in June 2010, is that the RO should have rated his scars on an "extraschedular basis," which will be discussed below.  

Based on the evidence, a compensable initial rating is not warranted for any of the three scars, and the claim is denied.


III.  Other Considerations

As mentioned above, the Veteran contends that the RO should have considered his scars for extraschedular evaluation.  An extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment and frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

There is no evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran has not claimed, and there is no evidence in the file, that the Veteran's scars have presented a marked interference with his employment.  The VA examination report noted that the Veteran retired in 1995 for non-health related reasons and has not worked since.  Further, the discussion above reflects that the Veteran has not had frequent hospitalizations related to his scars.  Thus, consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran reported at his examination that he retired in 1995 for a non-health related reason.  Thus, an unemployability claim is not raised.


IV. Earlier Effective Date

A January 2008 rating decision granted service connection for the Veteran's three scars.  An effective date of April 12, 2004, was assigned based upon the receipt of a claim from the Veteran's representative on that date.

In August 2008, the Veteran filed a Notice of Disagreement with the effective date assigned.  The Veteran did not provide a substantive argument at that time for why an earlier date was justified.  In his VA Form 646 dated in June 2010, the Veteran's representative argued that since the scars "had their origins in service...the effective date should be assigned accordingly."  Seemingly, the argument is that since the Veteran underwent the excision of the nevi during service, he should be rated from that time.

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2012).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

Here, the Veteran was separated from active duty service in 1968 and did not file a claim for service connection related to his three scars until 2004.  There is no evidence of a claim, formal or informal, filed earlier than April 12, 2004 for these three scars.  

The law and the regulations are controlling in this case.  Therefore, the Board finds that the criteria for assignment of an effective date earlier than April 12, 2004, for the grant of service connection for the three scars, have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating for postoperative residuals of an excision of a nevus on the right temple (preauricular area) is denied.

Entitlement to an initial compensable rating for postoperative residuals of an excision of a nevus on the left side of the chin is denied.

Entitlement to an initial compensable rating for postoperative residuals of an excision of a nevus on the right upper arm is denied.

Entitlement to an effective date earlier than April 12, 2004 for service connection for postoperative residuals of an excision of a nevus on the right temple (preauricular area) is denied.

Entitlement to an effective date earlier than April 12, 2004 for service connection for postoperative residuals of an excision of a nevus on the left side of the chin is denied.

Entitlement to an effective date earlier than April 12, 2004 for service connection for postoperative residuals of an excision of a nevus on the right upper arm is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


